Citation Nr: 1738536	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is related to active service.  

2.  The Veteran's tinnitus is related to active service.  

3.  A left knee disability is not shown by the evidence of record for the period on appeal and an in-service injury or event was not shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1121, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1121, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a November 2009 letter.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in September 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination for the left knee claim.  However, a VA examination is not necessary in order to render a decision in this case.  In disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81.  Additionally, a VA examination is necessary when the record contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and indicates that those symptoms may be associated with active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  As discussed further below, the McLendon elements have not been met.  Additionally, the record does not contain evidence of persistent or recurrent symptoms since service.  As such, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

Accordingly, the Board will proceed with appellate review of the claim.  

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b).  Where a Veteran served ninety days or more of active service, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss

The Veteran contends that his bilateral sensorineural hearing loss is related to noise exposure in service.  

Hearing loss will be considered to be a disability for VA purposes when the auditory threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels (dB) or greater; the thresholds at three of these frequencies are 26 dB or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in February 2010 that provided a diagnosis of bilateral sensorineural hearing loss.  Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
30
70
55
LEFT
25
15
50
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.

With respect to the second service connection element, an in-service incurrence, the Veteran asserts that he was subjected to traumatic noise exposure during active service.  The Veteran's personnel records confirm that his military occupational specialty (MOS) was construction draftsman, that he was attached to an engineer battalion, and that he was awarded a Drivers Badge, Bronze Star Medal, and Expert Badge for Rifle M-16 and M-14.  See DD Form 214.  The Veteran's November 1968 preinduction examination documented audiometric readings of 10, 10, 15, and 10 decibels in the right ear and 15, 10, 15, and 25 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz.  The Veteran's January 1971 exit examination documented audiometric readings of 10, 10, 10, and 10 decibels in the right ear and 10, 10, 10, and 10 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, and 4000 Hertz. 

The Veteran has provided testimony of in-service traumatic noise exposure.  In a November 2010 statement, the Veteran reported working as a draftsman with an engineer unit; exposure to noise as his unit underwent numerous rocket and mortar attacks; and that he was in a combat zone in Vietnam and was exposed to explosives, construction equipment, military vehicles, small arms fire, field artillery, and mortars.  During the September 2016 hearing, the Veteran testified that he worked as a draftsman and was exposed to loud noises during engineering/construction projects.  He also reported that he was exposed to noise from vehicles and was awarded the Drivers Badge for driving over 10,000 miles in country.  

The Veteran is competent to testify about what he experienced as these are events subject to lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the absence of probative evidence to the contrary, the Board therefore finds that the record contains credible evidence of in-service traumatic noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).
With respect to the third service connection element, evidence of a nexus, the February 2010 VA examiner opined that the Veteran's bilateral hearing loss is at least as likely as not caused by or a result of his in-service noise exposure from combat during military service.  To the extent that the Veteran did not participate in combat, the Board notes that the Veteran served in a combat zone and his MOS duties were consistent with the noise exposure considered by the examiner.  Indeed, the examiner stated that intense noises including engines, heavy machinery, and gunfire may damage the inner ear.  

Based upon the foregoing supportive evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral sensorineural hearing loss is related to active service and service connection is warranted.  

Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.  

With regard to the first element of service connection, the evidence of record includes a diagnosis of tinnitus, as noted in the February 2010 VA examination.  

With regard to the second element of service connection, as noted above, acoustic trauma in service has been conceded.  Additionally, the Veteran has reported that he experienced ringing his ears during service as a result of traumatic noise exposure.  Specifically, during the September 2016 hearing, the Veteran testified that he first noticed ringing in the ears after completing drills at the rifle range without proper hearing protection.  The Veteran is competent to testify that he experienced loud noise and ringing in service.  See Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1337.  

Finally, with regard to the third element of service connection, the February 2010 VA examiner opined that the Veteran's bilateral hearing loss is at least as likely as not caused by or a result of his in-service noise exposure.  She further remarked that tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses or continuous noise, or exposure to a combination of impulses and continuous noise.  

Further, in the September 2016 hearing, the Veteran testified that his tinnitus began in service and continued after service.  The Board finds that the Veteran's statements regarding continuous and persistent symptoms to be competent because tinnitus is observable by a layperson.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A layperson can be competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the consistency of the Veteran's statements, the Board finds his assertions of continuity of symptomatology to be credible and probative.  

Accordingly, the Board finds that the Veteran's tinnitus was incurred in service and service connection is warranted.  

Left Knee Disability

A claim for service connection requires medical evidence showing that a current disability exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (specifying service connection may not be granted unless a current disability exists).  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In this case, the record does not establish that the Veteran has a diagnosis of a left knee disability during the pendency of the appeal.  Available medical records do not reveal evidence of a diagnosis of the left knee.  Though the Veteran has generally complained of knee pain in VA treatment records, pain, alone, is not a compensable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted).

Here, the weight of the evidence does not demonstrate that there is a left knee diagnosis during the pendency of the appeal.  Entitlement to service-connected benefits is limited to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the first element of service connection is not met and the claim fails on this basis.  

Likewise, the record does not contain evidence of an in-service event or injury.  The clinical evaluation in the November 1968 preinduction examination and the January 1971 exit examination determined that the Veteran's feet and lower extremities were normal.  Further, the November 1968 report of medical history at preinduction revealed a history of broken bones in the right ankle, but nothing was noted with respect to the left knee.  In a January 1972 statement of medical condition, the Veteran reported that there was no change in his medical condition since his separation examination. 

With respect to the Veteran's reports of an in service injury, the Board finds that the Veteran's statements are not probative.  In a November 2009 statement, the Veteran reported that he injured his left knee while entering a jeep during a mortar attack in September or October of 1971, and that he was treated and placed on light duty for 90 days.  In a January 2013 substantive appeal, the Veteran asserted that, the medic made a clerical error on the August 1971 service treatment record by notating that it was a right knee injury when it was actually a left knee injury.  The August 1971 service treatment record notes that the Veteran cut his right leg just below the knee on the lip of a fuel tank and received stitches; the stitching was noted to be healing well a few days later.  The Board finds the contemporaneous August 1971 writing to be more probative than the Veteran's testimony because the writing was made at the time of the injury and there is no other indication in the record that supports the Veteran's assertion that his left knee was injured in service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting contemporaneous records are more probative than history as reported by a veteran); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998) (holding that the Board has the authority to assess the credibility and weight of the evidence).  Indeed, the exit examination did not reveal any abnormal findings of the leg, lower extremities, or any scars.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  For these reasons, the claim for a left knee disability is denied.


ORDER

Entitlement to service connection for a bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


